MANITES STATES Wf IAICT COURT
EASTERN NISTRICT OFWI SCONSIA
(Milwaukee) EST euRT

aug hoy

Nohonias Huerta s JR,

fh. PR. 7 Hg

— Allesieh tr

 

 

 

 

 

 

 

 

 

 

 

Michael Ht ab Onk avn, Co Wai 4 00 Morden, CO 2 Marea. oe

Avmortteaith tare , well tath, hv » Kavon Horctow.

Dv. Lava Sukowaty, dv. Vackia. Chri stausion be Shily ohvson,

DeTemifer. Sabactey, " arles Dewbeck, Nuvse Holly Nuvs¢ Shery|,_
id Nyvse Scot Nyse Jane boot,

Nurse Janebse 2,Nuvs2 Jano doo Nwse Jane bet.

Nurse Jano doe 5 5 NUYS.2 Jane due b, Nurse tant hoe

WMilwawk oo Counce _
Lefer dan te. OO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

snfariach ae A(5 ius actin prose ,_

gareupuct WHZUS.C, Se. 1983 This com has
shertscllotion ndév 26 USL. Stl, 14! ond maya). _

™

 

 

 

SS HOM histuet OF WIS20N SIN 1S aw acto.
AcE! oF Ae 23 n agp

     
 

 

 

   

Loy La ie es

, he ole acti feNek ttuas Huerta s. Jy isand Was.
atall times volevarct jothis Come las ta <re tyia|

detainee atthe Mi Wank £6. Courst) 2 OF Covvoction.
AWC Janina Kee Covet —es i| Facil eh

I. bola ade CK als —
my The. ‘deLendart Michael HoFzmann iSand Was at _
al nas velevart to this CoMplaint the Sugar litendast
of. the Milwaukee Conyty House of corvection oC).
tte is. VeSPousib)e. forthe Operation ofthe HOC avd

tov the Walfave of all inmates inthet ail:

SB). \efoncarct Co Wait gi 5 and Was. art all times
elevate this. 2 foamePl acto Coxv ct ana! of Ficer atthe.
Reibawkee Comity th OUS2 OF Cowection.. .

bb). NoPondawt CoMorton is andwas at alltimes
dl Vawt-to Tv CoP laict g a Covvectional of bi cev.att. |
ne Milwark 2@. County House of Correction.

7. So ondouct CO Murra fl is _and Was. otal aqiMeSs
(elevavt 4 “otnIS_tanelainc* Ov. corrections! rh vn atthe.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 
 

Mulwa, wk ee Cowrty, ty House OF Corrocdi ioe

B). \ofendart. Armov. clone Cale iS and or at

Math . (dlovavt fo this Conplaint the Sele.
Bei ck WPany cordia cod. je he Milwavk2e.

use OF Coreti A thod. lead ue ts 02-3120,

a Path is and Was at alldimes valeyant
to +Ws complountthe sole Heath sewiee coml far
contvacted forthe Miwouk se Cow ‘these of etal

and Milwaukee. Cowtly Soul Fadl tas

10). Nob endeuct Me Koren Horton is and was atall
eee jo this. come! last he WM ea cal Siv ectoy
VIO ¥ _ .

bal th CONG...

We KeFendaut\r- laura. Skadactpis oud Was
at aliatimaes 1 dlevant fos. cet Pati: the Midic cal
Divecby oF Wel Path HealthCare... _

wybel ondant dx Shally Joluson is aud, Was atoll
tim ds ae aaa fo ths conPlawd, a . Soctor. treat Arto teat
Lar oCfoy. the. Wal W- CO: Ho On. . .

PB. Netandart dv Jackie. Ahistevsac is avd y VaSadt
all mes evar. aothis CoMdourt, a Doctor - feat Arlo —
a AGE SOF MMAZS

 

 

   

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
health Cave Bortha mh. co- be)

i). Solendavd. \yJomiley - Sabatier is oud Was atc al i ;

times velevavt to this Cor int, a Soetov kr oM We)]
Padth (forthe Mulw, Co. tbe. “ —

1B). Delondont Chay les Sembee Ss ond was ak all
times Yalavavet to +S Comelaint, a Vurse Practitioner
Eom _hylov. health Cave 6 Nell Bath (Bathe Milw- ont

Id). S ef encaut Nuvse Holly iS and Was at all-times
V@levant -to this Come lain aVuars ¢ Fvom Mvilov H @atth
Cave ¢ WallPath( forthe mil: Co -+Ho0-

cm. dFendayct Nive. Sheryl is and was etallqimes

YOlevayt tothis Complawt, A Wuvs2 fyouwr. Art H toll —
Cav 2 Wall Path (¢ ythe Mila) Ce Hoo).

18). SeFandauct Nu 2. Mud is cand Was. at all Aimas

V¥alevaut tp this. kpPlauvct, A Vrs 2 yom Ay Moy. Health _
Cade Well Pach “or the. Mil. Co. t0O)- .

DN efordoac nurse Scott is and was af allin es

velevaact -tocths Gaitelaincl aNwnyse fom al Poth (Lov
ane Me Malu Co toc) oo

Perce Fim 23 ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
zo ofondant Nurse “one doe! is and Was ct all _
dimes velwant tethws Complaint, aA Vers 2 From
Wall Poth for the. tila Co - Jail ee

AD. Pepdascl Nurse Tene boo
times, velevant ste Hes Cabelas nto
oa SaEnastea Jane doe iS and sige call
mes yal dvand to This. comlptaurct a. WSR FO
Wal Poth CFerthe Wil Co- Sarl Eee lity)
13). NeLondanctNucs Se@. Sane No@4is avd Was. ckall if im 2s _

ydlovayvt +o this. awd a Nplse. re Fran, oll Fach for the _
Mil. Coe Tail facilis) Je

24). Delondarct Nus Se. Jane hoe. 5. is 5 pnd. Was. at allim gs _
Yel dvays 40 this Compl eine, a verse fron. well Path (for The
Wilw: Co- Tail Facil rye - ne

25): \elondarnct Nurs ectane hoo i: is. and Was. atall | times
vatvant tothe £ Canela 1 Nurse Evom m wall Pacth (for te

2). ofardant Nuwse. Jane. Doe 7 is and. Was at ail (dnl es
{evant fois goue' lain, a Wus & Fry Well Pallet
Mulw 00. Jos Fock ity). PreeG or Vip

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 
 

21)-Neoferdant Mildankee. cowety 1 S ad was ofall.
times Velovart fosthisS. CovPlainds ? :

26). Alltde. obo d. Kamod defendonds. ave boing Sued
wth. of Ficial and | in dividivas| Ca fost @S. _

ae Evia din ob Mewinisfeat Z ve Konadies
2): dome uch his. administ vatlve Vemedies es.

 

 

 

 

 

 

  

Parsuant to Wis. A dn. Code Sec: BIO. 05 | Filing.
Nu! ae t tetan ee SC ham. 260 1 & form “Zeqe Ha,
Aitsk), lath co h_cotiplasi naj Grd appealing Ob Stabe

mse

 

 

 

 

 

 

 

TZ Fave

20)-On 02-14 -goiq Ploind FE sJokdnia’s Heowns Jie,
had an onlas a busta (L-Elbow). Which Suddendly

Tt ek . ae ; Wankee + Cowie aul — fo
C Od BA d ay YOM). fo

3). Op. Ov about ot: =| g -20| 1g at he Cou wy /
Clinic a Culture Was obtain b
mele Which | rosu|

 

wal

 

 

 

 

     
    

  

 
22). Ovi OV about 62-24-2019 inmate. thertas. Was
transfered fo the tons 2. oF ovdesian QO in_
FEvanklin, WISCONSIN: :

23) On by about 6 62,0S-2014 Mv. Huertas Was. _
housed inthe toc dovm Mb. ! Mr usin Huevtas *ouled
immidiate Médical attention as. ashe “ oforted the
Nadical incident to COWart 2 Mul tiple mds.
CO Warta. iS OW ofl icer ats the Hoc. CO Waite
with deliberate Indifference fai [eel to Callthe
HOC healthServiees bnit. Mstead of faking
My: Hiag (tas {o~th L 4 datth Conboy, “My. Huerta’s >
Was escorted. One. GyNMA SH M Vv: Huevtas Was.
feyvood +6 \N art otk? Z.. A Mia Stnir for. Fone hous
i 4s ae ond gun Ni Ate Se Wat, nee
boudaga QUA. ope onic! wad | OPS:
+6. hades OW

aU). N; AV rYounS. times. imate Wenas Conti uros q- _
ask dd Co. Waitd fo Coll tha Health Cater but! _
(CO Waite velus. ud -to Sook Médi cal ottorction tow
Iwate thnertas Serions Midical need - _

35)- Ow ov abouct. 03-10 lO-2.019_ appwoximad el pak
10:24 am inmate Heras askad CO S02.SChE 0 Be
Seen. ontop tadical = State and escombedd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
   

 

tothe. Hoalth h Coster aa Wound Cave. 4 Wy. Hnerdss
L- €lbon),- Was nasarajnng uid and Causing Palin.
toc Eh ui ns eve Covtacted bu tOMme chen
Wumerous times _buct HOC é Heath Stile Hadise
duiberate jwdill ovence i igno Ved-the @vableA Fa
thy ee hours: My. Huortas"Wasntase tod to He

Wealth antic pmsl L20eA

3b)-Oy_or. aout 03-2614. te hares can

appointed Wi J We Orth. iC avK +o Set

Nee Ae _ leavnsd shat. atthe peat Mr. Huertas. J _.
0 L-Elbow Which he did rot had before

Os -QS-Z019 -

37). On 63- 20- -2019 My. ‘Hooctas kad Suc gical procedure,
to Septic L.€lban-eertowmed lay hx. Mak on ot
the erika padi C4pspi ta! of 6. F Wisconsin. “agen
aVw houy after Sia er tuertas Was. _tronstered.
Back . ca ne 4 Hoc, vit ak are noe Sooner for Pain _
Medication. ordered SoV.- OU 03-20-2019 |
back atthe te eli ote? Nes S Te y ckerLowd.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

   

‘Sha; fs snot . Mike due _
1 4 Zz St =the. law Comte Acwar tloa. ith Cate

adsl to aun vmod" My-tivectas Stach f
he Wastin a. lot of F Sain as he" just aor ofl Surge —
a +RCEC OFEE A>

‘aD anna
Couple Jour riov tobe ng. éstor He tothe ti CS
ea ‘ah Gort or ¢ Ane! that +heOrthopa solic S i for.
Gees bad an b6rebr oF; Oni. Medication! Wy. H,
as akbomade quae cf his allege to Tylencl luhich nereee”
was 4 Serta au (oss the than bth Zactor Vobus. ad sp proide of
Bescvibed oud LORS ida an 2bactive Subtle or acing

28), 0 03/al /o0ld Me Hugrtas Was ions portad othe
Ortigas ngpctal for Fallacy ea th i Aug,

nore M es eas.
biter ey apd

  

 

    

 

  

 

 

 

 

 

 

 

1S (tees rT eplsh -
My. Hues oy +hon transacted. back The HOC,
wieie Side Siac g iota 2on fox a epee —
stung tai fol bul Hoe tHuordas!
re th Panson a boutthe istonce Sct deb S. exerixclating
Coin theces Was Obvi ously Im Sovere. Fain nl eadingfor
Cain Mack cation,» + Clistanson Stated : "Suny /M toes pera iee,
Veciaes Ps de efate, Mee kes Jy thlanc Yliale ale
by Christanse ntblyse * teat tt Mery. Séeyvibus Faso h oe _
Sia. icant | int Wavy “bs. teria: (Mamed bvduvin S. vero
Pam and Suk Fe bx. Lhosistan son (ae used b
Pevidt available feat (e6pecd-te Mc wea Severity ave
STODLOF his Convio — VAGE 4 OF 22 ee

aerate

 

 
24). Du 0-2b- 2019 My. trees nos Sean by by-shelly
Sohvgon. fora. SICK Calls Barn rq Mr. 4 HUu@rtas 5 20 ous
Paina. 4p Wis. Le fl bow. and. bac Yai VY. ae. - by. Jonson otlexal
duecdas. to Anysical thoragy avd refused to favide and
consi dae a efeectve Situde. eli cation mstGad Se.
ded Vv Lon Ineeeectve ieoli cation for Kuectas

 

 

 

 

 
 

C 7 a ES ocouS Lain, FE vutheyywe, cur ingthe
fous Viste 4o Yo boalth Codey On a claily My. thu

facing altho ylrSes Who (orform hls dvossit

Phase Wow Cave. ty_availand suffer arta.

Qogk = Sc oa pels Har ative (acov org.

10), Guovalet CH02-2614 prounel 12:09 WiAlnertas Contplaired
ils that he was" Laure hg OMG) CALULET ONE. 5 Sala tra hes
he" Felt He cab whee ogy; Nurs 6 Sharla asked
Mx. aga th whatis he" faking e- Méo&?" We Huoras ceplieds.
L Le Son ciie Meds soa Zi Nuvse shor, [slated: "Bat be.
Folie 3: Mcthaortas, Stated !"Wheet YR alltegic. Jo F042.
Htc t a havieg “gels ye. Te eS hue 60 Sho Kyl atid: Who-
Ber / Yr LA Yt Sc bn LLIA SE
pest ytlae tas. "ctor (Ged bs hs ned (4 I Yocovd and
dd ct nec Or deste! Fy leno 3 and bv. lana

 

 

 

 

 

 

   

 

 

 

 

SrKow vt am

 

 

 

 

oorpamareeneheiemerntinminemennten net ees - :
Y
(havles Demboc by a follow we. My. Huertas notified
Charles abort the existence of his chronic. Pam, Since___
Srrgow- ord. ow No christanson refuse eerescribe.
anything, for Wis fawn and_ bre dohnsonprescribed Fratedl
byt: rata ch/ has bean inete active. My Hhertas also
noth (dd Charles. ow the Heath cater has been Ver. untair
in -treating Wy. Hueaspan with iMelFecivesicotmay,
hy tlause. Le WAS. Peese ribed Pawn Médi cachon butthe
Medication COMtmans. eres why ch My- Huerlas is allagic
to. Chav les. oat ‘stated :' MK HO Kel faesenbing fass.
Kille oxs! :

 

 

 

 

arinate | at b2at
ths sath eae to be oe rted Wothe
Heath Coter as Wx. Huertas had an OovisuS ofeyn
bl edding Wound that tequived. imm diate Wedical attedion,
© Mage! contacted the Health Coder humevons times.
and RotFfiedthe Heath canter Mx Huerta s Hees | it fo_
be Seon wmmidi ely toy Wowwd Cave as his banda.
Was. damped. in. blo d ond Pid Heath. lente: Sate
thvn detiberate mdifEeven eo iaitoved the
this issue This )ead -+to. CY. ing ar. hl Fe. + Ib achadig
Exhuation foc Metlaeiia becoics gthé. Wane wa nen .
ae Ppreokus dl. Hulitos NaS in. “ty
ain Bt CONE. saa es My. {ing ORS Was S oon.
‘ee Huet ask tha Hiatth Cote. (COSErfono)
oo PACE |S OF 22

   

 

 

 
r Whi. did it tk sob ng: for BNlatr VAs - vo Se escorvd —
fe the Health. acter P" Co Ser caro Stated "hey

dt Wart to work", Cdbecng Specifically, 4o. 6...
Nws 2 thy Tha lack. EMG! ET Sind las — ee

Vinwane And puce SSarYes

 

    

 

 

 

 

43). Oye Ov. abot 0 6y- 17-2019 duyy KG 0 asick. ‘call Fellow) |
¥ fgagig Me v tuetas back Pain # elbow Faint.
iy. at, mid SrJenw er abet 2 ao on
S@vidus fain h: £ Qeperitned OWA aiuto WS l-Elbow), __
Wy. Hutrtas wie So Kort. bid. bw Sakah “4 OK? ath act he. cen
Su fos Ld “0. Le On Pain Killers, Av Sabatie stz boadls
shais ‘Lot proved WAG FIA XM ors ‘sb My Hnertas _

W4)-On 0-18-2019 Mr theres Was Scan. by charles.
Dambeck for a fall uP alias “Wo the Corctinuds Serirmas.
ZAI. Swayne and dvaina Pi On CL Aaah. Mr Hugys.
nS oresenbed 1d Wee eet le treat AT Hafexn) 7
anc ter feved. +o orto ¢ dic. ane aon for told.
V6 evailasdne Mark Hoda san @Vintous _
dreatmandd RISO. also as llad My. Huerias _
40 Ker 0, eat « StS a) ery Complicor IVS
| ES V2 SAFE ev 1g» .

45). 0 . O 1-24-2014 avarnd 9PIK CoGl bert Called
th Hla tn torch ror Ke ituer aS Fo VR Sen as.

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 
shariss Was Heaving ive WL { AWA. a_ With ,
his bande Age 6 ObvIO alsa bloody IR tn. Hoc. MS. ale ia
+the Ce S désk 00 Bi ark Stavtd: that _

Nuxs 2. Sot é Nyuvs2 Mud bathveluseto 52a.

thwarts! Co. Murray Wasresatatthée dak —_
atthis Momért ayld_| Waeghs V2 OY loud as. she /
Stated: "Garé dy. PLE « Wo Be fel!
Reoxlesely dis ( vegeird ng wore - EES Savin _

Ub). Oe 0-08-2014 Milwauk 20 Count, Jail Facil yc
Weil Poth Nurs 2 Tana doe | Farled te Pech _oresecibad _

a testing Changesto inate HuoAtas L- Elbow athe Moming..

4). On 05-67-2014 C\E Wall Path. Nusse Janehoe 2,

all dap furform © ? Le0ril2kd an wee fo Me tarts
UiEllaw, LAMEPM.

4B), On 05-18-2014. CJEWail Path Nurse. Jane boos,

Pa ildd to Party bod 3 is
Peis meon ee aeons te wie

 

 

 

N

 

 

 

 

   
  
   

 

 

 

 

 

 

 

  

 

 

 

Hq). On05- -10-101A CE Wal a)! 7, ath Ni, we Tanooz. 4 an
Fos hd Fert Mpa Sey lotd oe de5i¥6 Sg tea MS.

 

 

Page Sor Qh? oe

 
50). On.02-2! I- 2019 Ewa Ph Nuvsedaneboe 5 7
Fouled -taertorn p ascribed dressing ochanges to
MY. ti erias. Leiba, (an $Qn)._

 

 

 

51). On. 05-22-2014 CF Wall Pah Nese Tone Soe Uv

Failed 0 2 artform reser iledd ayes: changes. e hat
LE Low), (ann few a)

52).0n B-27-2019 CIF Wal. al 2a Nurse Jangbdoe 7 failed

+ Perhorm Prescvibed Cyassi Cheng 22 to. tHhernas _
Elen "UU eenn Je a

7 louse

52). Hy ertas Was Subdected ~o a violation of his,

Piaduat cide Avardmbrt ap dthet Eaial
Protdctim Clause OF +h 2. Pactuadh idee rs
tothe US. CONST

HUA S.. veal és and {WO rvfovat € Pays Por a giap hs
BOthnI2 as. thos they Whe Stectad - “ally Liar

i lob Mdegualé Mtdicad Care

5Y) Hy V owas Was subyectec| ete denied of ove olay) _—
AllesS Fel Médical ger soinél aye gf redaquate i cal |
— Rage Worg@ 2s

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 

Cave mMiolation oF Moe Huertes - Eidtiane
Fourtoath Amendment Rights. tothé U.S: CONST?
Huerta s ncevepy pth. Pe OAS. 6 sth nw 52 as
thy Weve. stated fic (yh. erly...
bald a (2 Waitd. violated Hhartas gat. by d. ay. ial.
OF OK calla 0605S 46 Medical Cave.-~COWait2 Was
ling NtAhL SCOPE. oF hie enplogmace ond Knao Evom..
hie. See eee ian oC conditims thotthé detour wince We. wnled
oF Immidioda Medica! cared and-thromah willfslandwearcton..
Conduck Failed to toke asmable actions Srmmar.
Miadidal Cave. CoWade Kniw of a substantial visk
Foe the wlan Fact thatthe isk Was dbvionS and.
Oisy dd! This cy eatid a_lite tHhveactn ng Sitnad@n
Br My. ie RePEIPNS s whected by a. deadly
Sungeny oF oxcezeive Sut Ctaingd ivth a. Vainbdl —
ay oF. peas ve SufEori léaving aa. open
sound donack an.d.dd oes dd +e irlaction Hiertas
Su tor area eatyet 1, ational and Mirtally.
Deferdarts: C6 Morton, CQ ro Murtn Dic Kaven. tortor ter Laura Sukowat
Sak y Sordon, be Tenw F fee Sabati IaGINP CI haves Domb ack”
by. Jackie Christan don, Nuss | Holl Sheryl, Mud, S colt: Tone Dod}
poe boo 3 2, Jane hoe3, Tans bo 04 JJone Soe 5, Sane Kor band
Jang. bee, a So. Vio! lated. Mr: Hyertas rigidly ee the an
OF ov.délop im acces to Mech co) Cav and/y adaqueld.
Medical Ye Whi th résil ted 70 Hae ta$ nga
Poin and Xe £S4iy2 sutftanin
- PAGE \OcE M3

 

 

  

 

   

 

  

 
 

 

 

 

 

” - ————m
“am. )./ berate pdtler ence. ae
55)-The deliberate. a eee Ce to Medical nedds
Vidlated Wy. Huerias i ight. avd Constitited, Cruel ond _
Wan Sdl Pyni shmond Bud a dueProcess Violation.
land. ethe: Cidet- and Fe Fasteadth. Auendnend othe —

ST Was all. ee rate Parsaioghe

20 thin 520s though thay Ware, steted Fol yh herein. _
beFendars Co Waite, 6 ‘Morton, CO Muy ee
by Laura. Sukow ali}, Medackiz Chistes
(NP) Charles Dombéck | INwys 2S: Hall ly, Sher aly Mud acct loneboe',
Jone dod. 2,Jonedoe3. Tanedbey, nee Se daneek
od Jane Bot7.all the. above. Mortioned individuals bare
Viplated Hyortas vi ‘Ted sna | ,
to My Huerta s (wld to

Wound fone lessat Ye
intention ) a ped dlege  wésinad ne dud.
alo fuss Nj Ceactive 4 ted ‘hws Ut by sco tncthat
isP@ainkl, Wadia Pecoyna Simply vesor-ted to. pr
ONSIAY Course. ob ti tad Ut thot: ly Kndpe iS 1@Ss
Ofhicacion s. Gutherwere, oFFicials Kawika Substantial.
vik FOmthed Vai iy Fact thod thi, Vik. Was Oovdns. ond disregard
Hadras. Baistenct of chronic, Sub startial Pain,and (ise oF
inf action Moual of medical Careby VuurseS ond offitars. —
Palace COL. COC Ned iCal. ae ers prescribal wy the.

_ Bo(toy _ Yacuit4a ott Chronic Paun ane exces Ve
Sake - NO

 

  
 

 
 

   

 

 

 

     
 

 

  

 
  

 

RACE Vocal cect eb

 
},4 S Was Stiedal ot. idaho bet aValatioo€ his
FF th, En ditond Foucteeth Améndnget oe the US. CONST.
Huertas rlalleges ard incogevet? Paragraph 30. thn 52 as
v cthey wae’ Sfaded Fully hein.

def dants Cowarte,,Cd Hotou,Co Mur vey, be Koon Horton, _.
by. Lowva Sukewaty, Wy. Jackie christastsan, beshaly ly Jehinsony,

de. Jomifey Sabation, WP Charles dambeck Nurs esitelly,
Scot, M ud, Sheryl Lane Dog. [ and. Doe. Zz, Tang de é. 3
Toute. doo’ ane Dee: 2, Jane doe b. and Jang. Noe7.
ay! the qlaove Moston id indi viduals hevaw Vielatadt dha origs._

 

 

 

 

 

 

  

 

 

 

 

Nights. ina Mri iS ViQht 16 due pe Use by
Sicctan Ht flutes fo cee Sublering and the _
weterd Ohotional and Medel distrmss,

  

dereaadng Me Huetas Serious Medical eed and
Saltire £GIK (@ and aftey_s mage . |

 

 

 

 

 

 

 

 

 

 

 

 

 

 
   

=. L LIK al, HM LVUSLA! / "Sv SA GH) |
57). shatter Was. sublect éd to crrel avd buusual
ca ishmentin Violation of his Fifth , & ight. ond Foul adh
Abtdndmdt Rights. 40 thé KS. CONST. Hdertas Vella
ound. IACDY Ponape Pare graphs. BO thy PDE. ascthough.
tp Were stated. - Fully: ‘heren-Sefand ert CoWarke,
CO Morton, COMuvyay bv. aren torton (medical dwvecterd,.
by. Ligure Siku) add (Modical div ectsr), bY. Jacki2
Christenson by. dunmtor SabatieNP Charles bombek,
Nurs 0: Holly Sheryl, 3 Scott.Mud, Jang Pol, Jane boeg,
Janchpe 2, Jane Soe. AS aneda 25, Jane doe &, and...
Jong doe, pl tht above. mrarctigntal itdividwal S herein.
Heras vights- bay de ving 4 MAG tutetas oF a
Cava Yayd “OV. ldlay.1 WW _
OLB Mad ice! PESO. al, ie di Ve Col wie. = prtocm
geese bog Acassing Chany 0S 5 and dectors a
Midieal ordus preser pal aero ae rsa t

not Fallayadin ys h aloo inkl: otlopal awd Mata!
disteess dud Fear of- Lan tee pc _

ce pe WA Fad lure. 7 C. Fo Frayecr-.
Huemlas Was Subjected ta ° cto of his _
Fitth Eidkt and Fourteenth Au ind ont Richts +o ths
MS.CONST Whar JoslLofeiaals and/ov health Stafe
Fe] lad-~ppratect Hun anas 6S Hesks abilit Cm
Wise ands 20K Outside aici Was tak on vihan
theflas Was Faken waive ty Cis ST di ( Nee OR. <a"
| — PAGE NOE 23.

 

  
  
 

  
  
 

 

 

 

 

 

  
 

 

 
her itoya «, Sie, o2- -4-Z019 Soul Lott iclals. andr. _
Heath Stahh Knaodthat Hnortas Was. Facing. a SS oviouS
cisk of Snbstaychi al howtn ancl Falled take action
te-cvotect HuertaS against. the harm he. Sutterad,
Midas inCorforate aA ag LayhS Be, ee W352 aS
Chong tay Ware S tasted £3 Pha in Kof tna _
BF emom, CO Waite.) CO Morton and...
CO Murra aS Wal 25 Armor Healt CALL...
MDS bv. Karen Horton ond Well Poth. Cava) bye Lowe.
Siakowetty (whe Attorney. Ardvtat tal dom atemptedte
Vloch ba ane 0 yo avatl), all ofthe abov 2 Mentimed
tydivid Failéd % take actin to. Pwotect |
vy. Heras. Agel Aa Serious risk of ‘Spbstaiial

BA) tuexis has 6. Ploun, ad: lena ov. “Comal ole y. Abdi.
at law “6 vedvass the wWroyas described héain. |
thardas has been and wil Cortivue do be
iipPavebly injured by the tovdwer oP the defendads
yylise thd. Court grout yal ee Which Pl oimti€e Seeks,

  

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

bo). Whoelove, Me. hi ayer ¢ ese gic prop a

 

tis Court tector Jucgen ert granting

 

 
   

bl OD Admission. 0 oF re cesposel a a t Maflos, dental that t gach.

\4 OF 22

 

 
dol ond r Hi On itande Arblisht weve Wisconsin,
MINS Cod by pai : lov (30). 1S a Fl Pog odvertisafat.
1 wo | ps oa bet and s

Nov ding adverts ements ee

(2 tha. STATE OF WISCONSIN ov. £ edeyal auctho a yt
ONervS0ss health Coe is ao. vavide) and Coy cet db ies.
heath axe potdduts and piles toc nmadles. _

3). All irmates health Cave Complaints aie. 4 besprbliste i Shed
In WE Scans NOs Papers for Sevond fc 2|a.incts _
aye tobe eublished cvrowiitons | e AS iva J2Z
er _

AY installcHen af Padecal haaith Cave hol lng asuileble
+0 inmates 24/7 for reporting health Care defridenciss.

   

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

A) -wnetes accesso Free 9-I=! Calls fp r Lepoc rails

Emergencies: a _
ob) ReelaceMont of avert usel esspinke White héallh

Cave (equest Forms - New Feats ave ToL with. os
Prison héattn. Cate toms Roe) -. » comply ae

 

 

 

 

 

2. Ko lacem ont of the anhye ay ievanee Syste rea vw wih

 

an indapenclont anhiwa! legal counsel.
eo 8 ACE LOO 2S

 
 

 

Tribuval Mambers. ave have cuthovdttes 46 covvect
Awuuy.. dovence avd Caunst be Crutermand od by ttoc €
mista Co

 

 

8). Uimiection of the gr vance K/osK" Systeme
All arievanees_ave fp prvide the Aucther wWith a free.

 

19)- Gridvonces Must be answered within 10 Cons ecutive.
days and fnalced within Bodays.1F not Salve Wittun Bo)
days.complainarct to.ceceve'no 1¢sS than #5060
OFT Yares . - _

WO) Ant-porson idioally elas Heed For a double Made ess
mane tad Shwe HO? € CIF STAC hayeno
anthovidy “mn this Medical issuc..

7) Abaca ads axe alla to have 2
¢ ila: . a _.

Th Hot € CIF Stel Pave -b veepect Cedeval ti Las.
aud have wo authorities in Wddical Medters- _

2) Costorection OF Full aK Gens ond popcils with
WSS gud tank type Pevcil Shagude

 

 

 

 

 

 

 

 

 

 

 

 

ene 210F24.—~COC~C~*S

 
   

AY installation oF a o1 GUanit,
fo ates lov oF the. Whar Muth
C

of. law. libvay, he
GE Repala lation adhe _

B). neta lation of a quoidy OF lawl lbrar eases

OLE LoL OF Hh. harris td papal
OC _

Tp) Law \ibjan - toupastors “Dhe Hoc: ¢ JF ae,
have Word. -2y 'cessitg Ayal Printing Copaler: ava Without _
YestiictionS includima WAdinet ae _

 

 

 

 

 

TD. Sota ad that-a USS, Agu be onthe. qian Of
the. ae CIE available GY clays. a week for no less
thay hors a daup. Divoctly aleessibl ee nM antes,

18. Atcess do WSS. “ertiCl ad. Mail Fed EXE Ups
ahd a. peste Obst Fiéd Scale. i

79). Quaranti ing © oe Sick avd | 1. waved inate} WA...
Hsu how is Ap be lestacted of the Hoc.

 

 

 

 

 

 

 

0). A Jury tral on ail 350s triable by dup.

 

 

 

BY. Dee dsdesdls, 3.cPerisors te Pay WeHoichS
-Conipens ato da nade: imthe amon Wnt ort? 3,000,000.

THEE LP OZ. |

 
against bach. deleudet, onc and Sov era ll

80). Order dekardants:, < Su un ferusoars: Raita
Puvrtiva daman es as. Vasile owouyt 0 2,000,000. -

PHASE. bath debovdant

84). Order det endards > Pay. all rea Sanalel 2 Court.

Keb, Paap ES cost inthis! Suit ator othe ca .
vou Cy. add ional, (elieh this fionor 4 ble Conc

ai SMS Proper bund. Cgwtablé.

NERIEICATION

XX have véad the dpe ng, Comelamt and hereby
Vin Fythadtn tha_M alléadd thordim averting,
OXL OL AD. ts Mattiys 5. ade ‘ed On infoyMation avd_
pate NA, ASO. thos poh Ne-+niw to ke Arne

OH hp Wid by 2 ana typ. OF Aw. and under _
tt laws! pl the oT a £ tordaaivg (stu
Ona. LOLY LCT Pur. Suant jo. 28 - [ASL sv, Le! 14s

ExXeluted gt MalWankKee WI SCONSIN.

 

 

 

 

 

 

 

“OW Us /7olQ@ .

(hitcal hue Ha. fe
_Nehemias. zt Ustad : par ae a
Abt £0, Jail M44 Nth Sti, Milw, Wl 52235

PAL EZR OF 22 .

       
